PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JAMES ALLEN HARPER, a resident and       
citizen of Ohio previously doing
business as Southern Ohio Disposal;
SOUTHERN OHIO DISPOSAL LLC, an
Ohio limited liability company,
                Plaintiffs-Appellants,
                  v.
PUBLIC SERVICE COMMISSION OF WEST
VIRGINIA; EDWARD H. STAATS, in his
official capacity as Chairman of the
Public Service Commission of West
Virginia; R. MICHAEL SHAW, in his
official capacity as Commissioner

                                         
of the Public Service Commission
of West Virginia; MARTHA Y.                  No. 04-1444
WALKER, in her official capacity as
Commissioner of the Public Service
Commission of West Virginia,
                Defendants-Appellees,
STEWART’S SANITATION; SUNRISE
SANITATION SERVICES, INCORPORATED;
TYGARTS VALLEY SANITATION,
INCORPORATED; UNITED DISPOSAL
SERVICES, INCORPORATED; WEST
VIRGINIA ASSOCIATION OF SOLID
WASTE HAULERS AND RECYCLERS;
BFI WASTE SYSTEMS OF NORTH
AMERICA, INCORPORATED,
   Intervenors/Defendants-Appellees,
                                         
2               HARPER v. PUBLIC SERVICE COMMISSION


                and                   
JAMES D. WILLIAMS, in his official
capacity as Chairman of the Public

                                      
Service Commission of West
Virginia; CHARLOTTE R. LANE, in her
official capacity as Commissioner
of the Public Service Commission
of West Virginia,
                        Defendants.
                                      
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
                Mary E. Stanley, Magistrate Judge.
                          (CA-03-516-2)

                      Argued: October 28, 2004

                      Decided: January 24, 2005

      Before WILKINSON and WILLIAMS, Circuit Judges,
       and Glen E. CONRAD, United States District Judge
              for the Western District of Virginia,
                     sitting by designation.



Reversed and remanded by published opinion. Judge Wilkinson wrote
the opinion, in which Judge Williams and Judge Conrad joined.


                             COUNSEL

ARGUED: John Philip Melick, JACKSON KELLY, P.L.L.C.,
Charleston, West Virginia, for Appellants. Webster J. Arceneaux, III,
LEWIS, GLASSER, CASEY & ROLLINS, P.L.L.C., Charleston,
West Virginia, for Appellees. ON BRIEF: Brian C. Helmick, JACK-
                HARPER v. PUBLIC SERVICE COMMISSION                  3
SON KELLY, P.L.L.C., Charleston, West Virginia, for Appellants.
Martin J. Glasser, LEWIS, GLASSER, CASEY & ROLLINS,
P.L.L.C., Charleston, West Virginia; Leonard B. Knee, Eric Calvert,
BOWLES, RICE, MCDAVID, GRAFF & LOVE, P.L.L.C., Charles-
ton, West Virginia; Richard E. Hitt, Franklin G. Crabtree, PUBLIC
SERVICE COMMISSION, Charleston, West Virginia; Samuel F.
Hanna, Charleston, West Virginia, for Appellees.


                             OPINION

WILKINSON, Circuit Judge:

   In this case we consider the effect of the commerce power on a fed-
eral court’s discretion to abstain under Younger v. Harris, 401 U.S.
37 (1971). Southern Ohio Disposal LLC ("SOD"), an Ohio-based
solid waste disposal service, contracted with customers in West Vir-
ginia to collect their garbage and dispose of it in Ohio. The Public
Service Commission of West Virginia ("PSC") barred SOD from
competing with waste removers whom the PSC effectively had
licensed with an exclusive franchise. After the agency ruling, SOD
brought suit in federal district court to enjoin the PSC from enforcing
its order. SOD argued that the PSC order violated the Commerce
Clause. The district court abstained under Younger.

   We reverse. The values of comity and federalism protected by
Younger are undeniably important. But the state interests at stake here
do not fall among those the federal courts have repeatedly recognized
as deserving of special respect and solicitude. Moreover, the federal
interest asserted under the commerce power lies at the core of the
commercial values protected by that clause, namely the promotion of
robust trade and enterprise among the several states. This interest has
been reaffirmed in this specific context by a panel of this court. See
Medigen of Ky., Inc. v. Pub. Serv. Comm’n, 985 F.2d 164 (4th Cir.
1993). We hold that the district court erred in abstaining from ruling
on the significant Commerce Clause challenge raised in SOD’s com-
plaint, and we remand the case for a determination on the merits.

                                  I.

  Southern Ohio Disposal, an Ohio company owned by James Har-
per, removes solid waste from its customers in West Virginia. SOD’s
4                HARPER v. PUBLIC SERVICE COMMISSION
base is in Pomeroy, Ohio; trucks start there and, after collecting the
refuse, return to Ohio to dispose of it.

   West Virginia requires common carriers engaged in businesses like
SOD’s to obtain a "certificate of convenience and necessity" from the
PSC. W. Va. Code Ann. § 24A-2-5(a) (Michie 2004). Without the
certificate, it is "unlawful for any contract carrier by motor vehicle to
operate" in West Virginia. Id. § 24A-3-3(a). But obtaining the certifi-
cate requires demonstrating that those who already are certified to
provide service for a given geographic area are not "adequately serv-
ing the same territory." Id. In the absence of such a showing, the PSC
"shall not grant such certificate" to any applicant. Id. § 24A-2-5(a).

   It is undisputed by SOD’s competitors that this arrangement gives
those pre-existing waste haulers a monopoly over a given geographic
area. And indeed West Virginia law states that one purpose of the reg-
ulation of common carriers is "prevent[ing] unnecessary multiplica-
tion of service" among them. Id. § 24A-2-3. This regulatory system
applies to in-state competitors, but more importantly here, SOD — an
out-of-state competitor — alleges that it erects barriers to interstate
trade in solid waste hauling. It is this interstate effect that makes rele-
vant the Commerce Clause.

   SOD had no certificate and was therefore not in compliance with
state law and PSC regulations.1 One of SOD’s competitors filed a
complaint with the PSC against the Town of Mason, West Virginia,
because the town had contracted with SOD. The competitor had been
awarded the franchise for that area by the PSC. SOD was subse-
quently added to the complaint as a necessary party. SOD attempted
to remove to federal court, but the district court found that under 28
U.S.C. § 1441(a) (2000), the PSC was not a state court and removal
was therefore unavailable.
    1
    SOD’s complaint alleged that it had made inquiries with PSC person-
nel before entering the West Virginia market and was told that no license
or certificate was needed from the PSC "so long as [its] vehicles had
apportioned tags, fuel stickers, and other requirements imposed on inter-
state motor carriers." Because of the present posture of this case, how-
ever, we do not consider merits questions or defenses that have no
bearing on the decision to abstain.
                HARPER v. PUBLIC SERVICE COMMISSION                  5
   Initial proceedings before the Chief Administrative Law Judge for
the PSC favored SOD. The ALJ found that the PSC’s requirements
violated the Commerce Clause. She recognized that the PSC had
unsuccessfully defended very similar regulations in Medigen of Ken-
tucky, Inc. v. Public Service Commission, 985 F.2d 164 (4th Cir.
1993). Those regulations governed interstate transportation of medical
waste; this court found them to violate the dormant Commerce
Clause, even under the most deferential test of Pike v. Bruce Church,
Inc., 397 U.S. 137 (1970). Medigen concluded that the PSC had "res-
trict[ed] market entry" and in so doing had wrongfully limited the
available service from which customers could choose, including inter-
state carriers. The court held that "West Virginia’s goal of providing
universal service at reasonable rates may well be a legitimate state
purpose, but restricting market entry does not serve that purpose."
Medigen, 985 F.2d at 167. Finding that Medigen foreclosed the simi-
lar regulations that impeded interstate transportation of solid waste,
and concluding that none of the distinctions of Medigen urged by
SOD’s competitor were meaningful, the ALJ recommended that the
complaint be dismissed.

   The PSC, however, rejected this recommendation. It instead
ordered SOD to "cease and desist from collecting solid waste in West
Virginia until [it] first obtains a certificate" from the PSC. Although
West Virginia law permitted filing a petition with the Supreme Court
of Appeals within 30 days of the adverse decision, W. Va. Code Ann.
§§ 24-5-1; 24A-8-1 (Michie 2004), SOD declined to do so. As the
parties acknowledge, review by that court is discretionary.

   Instead, SOD brought suit against the PSC in the U.S. District
Court for the Southern District of West Virginia. A large group of
other waste haulers — who had also intervened in the PSC proceed-
ings — intervened as defendants. The magistrate judge found federal
jurisdiction, but concluded that both Younger and Burford v. Sun Oil
Co., 319 U.S. 315 (1943), justified abstention. Harper v. Pub. Serv.
Comm’n, 291 F. Supp. 2d 443 (S.D. W. Va. 2003).

   SOD appealed the abstention order to this court. We review deci-
sions to abstain under an abuse of discretion standard. Nivens v. Gil-
christ, 319 F.3d 151, 153 (4th Cir. 2003). In the interim, SOD asked
us to enjoin PSC enforcement of the cease-and-desist order. We
6                HARPER v. PUBLIC SERVICE COMMISSION
granted the injunction on July 28, 2004, and now reverse the district
court’s decision to abstain.

                                   II.

   Younger abstention originated as a doctrine requiring federal courts
not to interfere with ongoing state criminal proceedings. See Younger,
401 U.S. at 46. The Supreme Court has since made clear, however,
that it applies as well "to noncriminal judicial proceedings when
important state interests are involved." Middlesex County Ethics
Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). Crimi-
nal proceedings are, perhaps, the most obvious example of the states’
sovereign authority "to perform their separate functions in their sepa-
rate ways." Younger, 401 U.S. at 44. But other state functions also lie
at the heart of the states’ identity under the Constitution. In Middlesex
County, the Court listed three questions which must be answered in
the affirmative for a case to merit abstention under Younger:

    first, do [the state proceedings] constitute an ongoing state
    judicial proceeding; second, do the proceedings implicate
    important state interests; and third, is there an adequate
    opportunity in the state proceedings to raise constitutional
    challenges.

Middlesex County, 457 U.S. at 432 (emphasis in original).

   The parties do not dispute the third prong, and we accordingly
assume that the PSC has shown that it provided an adequate opportu-
nity to raise constitutional challenges. SOD and the PSC do disagree
as to whether the PSC’s order, and the availability of discretionary
review by the Supreme Court of Appeals, constitute "ongoing judicial
proceedings." We need not resolve this question, however, because
we think that this case turns fundamentally on the second requirement
— whether the PSC’s decision implicates important state interests.
We therefore turn to that question.

                                   A.

   Assuming the other requirements are met, "if the State’s interests
in the proceeding are so important that exercise of the federal judicial
                 HARPER v. PUBLIC SERVICE COMMISSION                   7
power would disregard the comity between the States and the
National Government," Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 11
(1987), abstention is proper. The list of areas in which federal judicial
interference would "disregard the comity" that Our Federalism
requires is lengthy. It encompasses those interests that the Constitu-
tion and our traditions assign primarily to the states. Functions which
make our states self-governing sovereigns, rather than "mere political
subdivisions" or "regional offices" of the federal government, New
York v. United States, 505 U.S. 144, 188 (1992), are inherently "im-
portant state interests" that may warrant Younger abstention.

  Many interests beyond criminal law, see Younger, 401 U.S. at 43-
46, are core sources of state authority. For instance, enforcing state
court judgments cuts to the state’s ability to operate its own judicial
system, a vital interest for Younger purposes. See, e.g., Pennzoil, 481
U.S. at 12-13.

   States have always held primary sway over education; likewise, its
close cousin "[f]amily relations [is] a traditional area of state con-
cern." Moore v. Sims, 442 U.S. 415, 435 (1979) (requiring Younger
abstention in case involving custody of allegedly abused children).
See also 31 Foster Children v. Bush, 329 F.3d 1255, 1275 (11th Cir.
2003) (state foster care system); Joseph A. ex rel. Wolfe v. Ingram,
275 F.3d 1253, 1268 (10th Cir. 2002) (access to adoption); Morrow
v. Winslow, 94 F.3d 1386, 1397 (10th Cir. 1996) (adoption proceed-
ings); Liedel v. Juvenile Court, 891 F.2d 1542, 1546 (11th Cir. 1990)
(child abuse proceedings).

   Similarly, property law concerns, such as land use and zoning
questions, are frequently "important" state interests justifying Youn-
ger abstention. See, e.g., Carroll v. City of Mt. Clemens, 139 F.3d
1072, 1075 (6th Cir. 1998) (state and local housing code enforce-
ment); Duty Free Shop, Inc. v. Administracion de Terrenos de Puerto
Rico, 889 F.2d 1181, 1182 (1st Cir. 1989) (eminent domain); World
Famous Drinking Emporium, Inc. v. City of Tempe, 820 F.2d 1079,
1083 (9th Cir. 1987) (nuisance ordinance "in aid of and closely
related to Tempe’s zoning ordinance"). Further, the law of probate,
trusts, and estates — allocating the personal property of citizens —
remains an important interest of the states for Younger purposes. See,
8               HARPER v. PUBLIC SERVICE COMMISSION
e.g., Williams v. Adkinson, 792 F. Supp. 755, 766 (M.D. Ala. 1992)
(distribution of decedent’s property).

   Matters relating to public health are not infrequently under the pur-
view of the states, and may justify abstaining under Younger. See,
e.g., Brach’s Meat Mkt., Inc. v. Abrams, 668 F. Supp. 275 (S.D.N.Y.
1987) (state regulation of kosher meat sales). Similarly, the regulation
and licensing of health care professionals may be an important inter-
est under the states’ residual police powers and bear on the abstention
decision. See, e.g., Green v. Benden, 281 F.3d 661, 666 (7th Cir.
2002) (suspension of psychologist’s state license); Majors v. Engel-
brecht, 149 F.3d 709, 713 (7th Cir. 1998) (suspension of nurse’s
license); Watts v. Burkhart, 854 F.2d 839, 846 (6th Cir. 1988) (sus-
pension of medical license).

   Corporate law, too, often reveals state interests important in Youn-
ger analysis. Charitable trusts and corporations, like other corpora-
tions, have traditionally been creatures of the states. See, e.g.,
Worldwide Church of God, Inc. v. California, 623 F.2d 613, 616 (9th
Cir. 1980) (investigating fraud in charitable trusts). In addition, cer-
tain businesses have historically been subject to the oversight of state
government, a factor which bears on abstention decisions. See, e.g.,
Alleghany Corp. v. McCartney, 896 F.2d 1138, 1144 (8th Cir. 1990)
(domestic insurance companies implicate state’s "substantial, legiti-
mate" regulatory interest); Johnson v. Collins Entm’t. Co., Inc., 199
F.3d 710, 720 (4th Cir. 1999) (gambling is "an area where state
authority has long been preeminent").

                                  B.

   Federal courts thus do not hesitate to recognize as "important"
under Younger those state interests which reflect the inalienable attri-
butes of sovereignty retained by American states. We intend no
detraction from this critical principle of federalism when we note that
the Supreme Court’s requirement that the state interest be "important"
precludes some candidates from admission.

   Over and again, the Court has repeated this requirement of impor-
tance. "We have applied the Younger principle to civil proceedings in
which important state interests are involved. We have also applied it
                 HARPER v. PUBLIC SERVICE COMMISSION                      9
to state administrative proceedings in which important state interests
are vindicated . . . ." Ohio Civil Rights Comm’n v. Dayton Christian
Sch., 477 U.S. 619, 627 (1986) (internal citations omitted) (emphasis
added). The Court’s clear insistence that the interests be "important"
requires us to recognize some limits.

   One limit comes naturally, upon proper characterization of the state
interest. Were we to permit a lofty level of generality as to how we
identify the interests at stake, we would find that nearly anything
could at least touch on something like the "general welfare," "the pub-
lic good," or "public safety." This would render a nullity the require-
ment that we ensure that the state interest be important. The more
difficult it is to specify the nature of the state proceedings with clarity,
persuasiveness, and without attenuation, the less likely the proffered
interest belongs in the zone of important state interests.

  Neither may we grind the state interest too finely, however,

     because when we inquire into the substantiality of the
     State’s interest in its proceedings, we do not look narrowly
     to its interest in the outcome of the particular case . . . .
     Rather, what we look to is the importance of the generic
     proceedings to the State. . . . [I]n [Dayton Christian
     Schools], we looked not to Ohio’s specific concern with
     Dayton Christian Schools’ firing of Linda Hoskinson, but to
     its more general interest in preventing employers from
     engaging in sex discrimination. . . . [T]he appropriate ques-
     tion here is not whether Louisiana has a substantial, legiti-
     mate interest in reducing NOPSI’s retail rate below that
     necessary to recover its wholesale costs, but whether it has
     a substantial, legitimate interest in regulating intrastate retail
     rates.

NOPSI, 491 U.S. at 365 (internal citations omitted) (emphasis in orig-
inal). In short, the characterization of state interests should not be
general to the point of rendering the Middlesex County test meaning-
less, or specific to the point of rendering the state interest trivial.

   A second aid in testing the significance of state interests comes
from recognizing that the "central idea [in abstention analysis] has
10               HARPER v. PUBLIC SERVICE COMMISSION
always been one of simple comity." Johnson, 199 F.3d at 719. This
is true of abstention generally, but it has particularly been the touch-
stone of Younger abstention. Since Younger itself, it has been under-
stood that the interests of both the national and state governments are
advanced when federal courts abstain from interfering with the kind
of ongoing state proceedings which, simply stated, make a state a
state. In a word, this itself is comity. See Younger, 401 U.S. at 44.
This principle represents the structural nature of our Constitution,
which — through federalism — has reserved many functions to the
states even as it has allocated others, for the benefit of all states, to
the national government.

   For this reason of comity, we hold fast to the notion that when an
interest central to a case implicates the sovereignty and dignity of a
state, and when the other requirements set forth in Middlesex County
are met, federal courts should abstain. Interests like education, land
use law, family law, and criminal law lie at the heart of state sover-
eignty, and a failure to abstain in the face of ongoing state proceed-
ings would disrespect the allocation of authority laid in place by the
Framers. In other words, that which must be respected through "com-
ity" is identical to the traditional "areas of paramount state concern,"
Johnson, 199 F.3d at 719, and also the same as the "important state
interests" test of Middlesex County, 457 U.S. at 432. When a state
interest does not fit one of these characterizations, it will likely fail
to satisfy any other, for they all are shorthand for the structural values
of "Our Federalism" that Justice Black described. Younger, 401 U.S.
at 44.

   Using this framework, we next evaluate the interests advanced by
the PSC in this case.

                                   III.

                                   A.

   The district court, agreeing with the PSC, concluded that the PSC
proceedings implicated the important state "interest in protecting the
health and welfare of its citizens." 291 F. Supp. 2d at 458. This inter-
est was advanced by "preventing pollution and illness caused by the
improper disposal of solid waste . . . ." Id.
                 HARPER v. PUBLIC SERVICE COMMISSION                   11
   At first glance, this may seem to fit within the range of state inter-
ests that meet the standards for Younger abstention. But, as explained
above, any interest can at least tangentially relate to health and wel-
fare. The problem with this characterization is that the PSC require-
ment challenged here does not concern "improper disposal of solid
waste." It concerns who has the right to contract with towns, busi-
nesses, and individuals in West Virginia to remove that waste, not the
manner in which that waste is removed. Thus, the state interest at
stake here is its interest in limiting interstate access to the waste
removal market. While neutral health, safety, and environmental reg-
ulations are one thing, limitation on market access to maintain exclu-
sive franchises for existing enterprises is another. The possibility that
erecting barriers to entry may have certain positive derivative effects
— effects the district court called "conceivable," id. — is an appropri-
ate argument for a merits consideration, but is too remote to be the
important state interest that is vindicated.

                                   B.

   Because the interest advanced here is one that by its very nature
serves to impede interstate commerce, we must evaluate the effect of
the dormant Commerce Clause upon the decision to abstain. Although
we do not reach the merits of the underlying claim, we conclude that
the interest West Virginia advances through the state action SOD
challenges is insufficient to warrant abstention.

   It is true, as the PSC asserts, that "the mere assertion of a substan-
tial constitutional challenge to state action will not alone compel the
exercise of federal jurisdiction." NOPSI, 491 U.S. at 365. Constitu-
tional questions — commonly involved in Younger abstention cases
— generally can be resolved by state courts. Younger itself involved
such a question; much of its progeny did as well.2 We have previously
   2
     For but a few examples, see, e.g., Moore v. Sims, 442 U.S. 415 (1979)
(applying Younger to constitutional challenge to state law allowing
removal of suspected victims of child abuse); Trainor v. Hernandez, 431
U.S. 434 (1977) (applying Younger to constitutional challenge to state
attachment statute); Hicks v. Miranda, 422 U.S. 332 (1975) (applying
Younger to a First Amendment challenge to a state obscenity statute);
Huffman v. Pursue, Ltd., 420 U.S. 592 (1975) (applying Younger to a
First Amendment challenge to closing a movie theater for showing alleg-
edly obscene movies).
12               HARPER v. PUBLIC SERVICE COMMISSION
affirmed that Younger abstention is premised upon the idea that "state
courts are fully competent to decide issues of federal law . . . ." Rich-
mond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 251
(4th Cir. 1993). Indeed, the Supremacy Clause, see U.S. Const. art.
VI, requires as much. See Testa v. Katt, 330 U.S. 386 (1947) (holding
that Article VI generally requires state courts to enforce federal law).
But while most of the areas of important state interests noted above
— criminal law, insurance law, family law, zoning law, and the like
— may from time to time implicate various constitutional provisions,
there is no disrespect to federal-state relations in allowing state courts
to address those constitutional questions. This is because many consti-
tutional provisions assign rights and responsibilities but do not them-
selves create any particular interests for states against their sister
states, or vis-a-vis the national government.

   The commerce power plays a role in abstention analysis quite dif-
ferent from many of the other provisions of the Constitution. The dor-
mant Commerce Clause demonstrates a difference of kind, not merely
of degree. By its very nature, it implicates interstate interests. It pro-
tects all states by ensuring that no state erects the kind of barriers to
trade and economic activity that threatened the survival of a fledgling
country under the Articles of Confederation. Recognizing that there
is a peculiarly national interest — and therefore, more limited state
interest — in no way threatens the kind of comity that has always
underpinned the Younger doctrine. No state’s dignity could be
offended by acknowledging the obvious point that the Framers con-
sciously withdrew interstate commerce from the vast collection of
interests that remain the primary responsibility of the states.

   Giving the power over commerce to Congress was easily seen as
structurally creating an interstate interest. Indeed, even when Con-
gress has not acted, the Supreme Court has long recognized that the
Commerce Clause nonetheless divests states of any interest which
unduly burdens interstate commerce. "[S]ubjects of [the commerce]
power [that] are in their nature national," Cooley v. Bd. of Wardens,
53 U.S. (12 How.) 299, 319 (1851), are appropriate for congressional
— but generally not state — regulation. This jurisprudence embodies
"the principle of the unitary national market." West Lynn Creamery,
Inc. v. Healy, 512 U.S. 186, 193 (1994). Our "national common mar-
ket," Hunt v. Washington State Apple Adver. Comm’n, 432 U.S. 333,
                 HARPER v. PUBLIC SERVICE COMMISSION                  13
350 (1977) (internal quotes omitted), does not allow states — even
inadvertently — to impede commerce and sow disunity. We have rec-
ognized that "[a] state cannot achieve a legitimate economic goal
through ‘the illegitimate means of isolating the State from the national
economy.’" Envtl. Tech. Council v. Sierra Club, 98 F.3d 774, 786
(4th Cir. 1996) (quoting Wyoming v. Oklahoma, 502 U.S. 437, 456-57
(1992)). "[T]he Commerce Clause prohibits states from balkanizing
into separate economic units." Envtl. Tech. Council, 98 F.3d at 786.

   When there is an overwhelming federal interest — an interest that
is as much a core attribute of the national government as the list of
important state interests are attributes of state sovereignty in our con-
stitutional tradition — no state interest, for abstention purposes, can
be nearly as strong at the same time. See Transouth Fin. Corp. v. Bell,
149 F.3d 1292, 1296 n.1 (11th Cir. 1998). "[T]he notion of comity,
so central to the abstention doctrine, ‘is not strained when a federal
court cuts off state proceedings that entrench upon the federal
domain.’" Zahl v. Harper, 282 F.3d 204, 210 (3d Cir. 2002) (quoting
Ford Motor Co. v. Ins. Comm’r, 874 F.2d 926, 934 (3d Cir. 1989)).

   Acknowledging interstate interests in the abstention context is not
new. NOPSI specifically noted that the interest at stake there was in
"intrastate" rate setting. NOPSI, 491 U.S. at 365. Similarly, in Federal
Express Corp. v. Tennessee Public Service Commission, 925 F.2d 962
(6th Cir. 1991), the Sixth Circuit affirmed a decision to abstain in
light of a Commerce Clause preemption argument because "Tennes-
see has an important interest in regulating intrastate trucking." Id. at
969 (emphasis added). The court recognized the need to highlight the
intrastate interest, which contrasts dramatically — for Commerce
Clause purposes, at least — with the PSC’s alleged burden on inter-
state commerce.

   And significantly for present purposes, we cannot understand why
we should countenance abstention in this case, under any of the
abstention doctrines, when the same comparative federal and state
interests were present in Medigen. The district court in that case
rejected abstention, see Medigen of Ky. v. Pub. Serv. Comm’n, 787 F.
14                HARPER v. PUBLIC SERVICE COMMISSION
Supp. 590, 594 (S.D. W. Va. 1991), and in Medigen we affirmed
Judge Copenhaver’s judgment on the merits.3

                                     IV.

   In short, the commerce power itself justifies a narrower view of
state interests in the abstention context. In addition to squarely impli-
cating the Commerce Clause, West Virginia’s interest, in light of our
decision in Medigen, could not be sufficiently strong to require
abstention. We there made clear that state action "restricting market
entry," Medigen, 985 F.2d at 167 — the interest at stake here — was
suspect. Although Medigen was not primarily an abstention case, its
balancing of state interests similar to those raised here should have
put the parties on notice of the Younger analysis that we have detailed
above. A prior court of appeals decision is, of course, not a prerequi-
site to rejecting a request for abstention when no important state inter-
est appears. But it certainly adds a significant weight to the balance.

   Although a state interest that on its face implicates the Commerce
Clause is seldom an important state interest for Younger purposes,
this does not mean that state interests are irrelevant to Commerce
  3
    Our conclusion that Younger respects the structural ramifications of
the Constitution is not new. Our sister circuits have recognized, for
instance, that the Indian Commerce Clause — part of the same constitu-
tional provision creating the national interest in interstate commerce —
creates a similarly weighty national interest in regulating Indian affairs.
See U.S. Const. art. I, § 8, cl. 3. Consequently, the state interest for Youn-
ger purposes in such cases is often not "important," even though the
states may well have legitimate interests in some parts of the underlying
case. See, e.g., Seneca-Cayuga Tribe v. State ex rel. Thompson, 874 F.2d
709, 713 (10th Cir. 1989) (finding unimportant for Younger purposes the
state’s interest in regulating tribal bingo games since the federal interest
is "paramount in the conduct of Indian affairs in Indian Country"). See
also id. at 714 (since "federal interests predominate, the State’s interest
in the litigation is . . . not important enough to warrant Younger absten-
tion"). Seneca-Cayuga has led to the same conclusion in other contexts.
See, e.g., Winnebago Tribe v. Stovall, 341 F.3d 1202, 1204-05 (10th Cir.
2003); Sycuan Band of Mission Indians v. Roache, 54 F.3d 535, 541 (9th
Cir. 1995); Ft. Belknap Indian Cmty. v. Mazurek, 43 F.3d 428, 431-32
(9th Cir. 1994).
                 HARPER v. PUBLIC SERVICE COMMISSION                  15
Clause analysis. They matter greatly, and are factored into the merits
determination. Depending on the nature of the state action, dormant
Commerce Clause analysis balances the state interests against the
impediment to interstate commerce. See, e.g., Maine v. Taylor, 477
U.S. 131, 138 (1986) (balancing legitimate local purposes against the
availability of alternative means of serving them).

   In Medigen, we conducted this balancing using the more deferen-
tial standard of Pike v. Bruce Church, Inc., 397 U.S. 137 (1970).
Under Pike, "the regulation is upheld unless the burden imposed on
such commerce is clearly excessive in relation to the putative local
benefits." Medigen, 985 F.2d at 166 (internal quotation omitted). We
declined to consider the stricter tests because the PSC regulation was
"unconstitutional even under the [most] deferential balancing test"
laid out in Pike. Id.

   We have used Medigen as support for our conclusion on the
abstention issue, but we have had neither briefing nor argument on the
merits, and decline to reach them here. While we therefore leave to
the district court on remand the merits determination, we commend
to the parties the undisputed relevance of the Medigen decision to the
underlying Commerce Clause question.

                                   V.

   The district court also found that Burford abstention was applicable
to this case, and we review that decision for an abuse of discretion as
well. First Penn-Pacific Life Ins. Co. v. Evans, 304 F.3d 345, 348 (4th
Cir. 2002). Applying Burford here was inappropriate. That doctrine
requires abstention in "cases (1) that present ‘difficult questions of
state law . . .’ or (2) whose adjudication in a federal forum ‘would be
disruptive of state efforts to establish a coherent policy’" in important
areas of public concern. Johnson v. Collins Entm’t Co., Inc., 199 F.3d
710, 719 (4th Cir. 1999) (quoting NOPSI, 491 U.S. at 361). Johnson
repeatedly noted that "[i]ssues of state law and state public policy
have dominated this action from day one." Id. at 720.

   The present case, however, involves a vital federal question —
whether the West Virginia requirements unconstitutionally burden
interstate commerce. It does not require the district court to pass on
16              HARPER v. PUBLIC SERVICE COMMISSION
any "difficult questions of state law." Nor would federal jurisdiction
impede the formation of core state policies. We must also reverse the
district court’s decision to abstain under Burford.

   The judgment is therefore reversed and the case is remanded for
further proceedings consistent with this opinion.

                                     REVERSED AND REMANDED